Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-8, and SEQ ID NO: 29 and its encoded polypeptide of SEQ ID NO: 30 in the reply filed on March 12, 2021 is acknowledged.  
	Applicant primarily argues that Claims 9-12 of Group II should be included with the invention of Group I (response, page 6).
	Applicant’s arguments are carefully considered and are deemed to be unpersuasive.
Inventions of Groups II and I are related as process of making and product made, and are patentably distinct for the reasons of record. 
It is also important to note that the Office has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Furthermore, it is important to note that that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute different inventive concepts. 
Databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources.  Therefore, this requirement is not to be construed as a requirement for an election of species, since each nucleotide and amino acid sequence is not a member of a single genus of invention, but constitutes different inventive concepts.  These sequences are also deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), 
Newly added claims 16-19 also fall within the scope of the elected invention of Group I.
Accordingly, claims 1-8 and 16-19 in conjunction with elected SEQ ID NOs: 29 and 30 are examined on merits in the present Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement

2. 	Initialed and dated copy of Applicant’s IDS form 1449 filed 008/06/2020 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The disclosure is objected to because of the following informalities:
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, page 29, line 4 of paragraph [0113]; page 64, line 2.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

	Appropriate action/corrections are required.
Claim Objections
4.	Claims 1, 3, 4, 5, 17 and 19 are objected to because of the following informalities:  
	In claim 1, it is suggested to insert ---having a nucleotide sequence--- before “encoding a polypeptide” in line 2 for proper antecedent basis.
	In claim 1, the recitation ---of the same species--- is missing after “a control plant” in last line of the claim.
In claim 3, it is suggested to insert ---content--- after “anthocyanin” in line 2, ---amount of--- before “water applied” in line 3, and ---plant--- before “water content” in line 3 for the clarity of claim language. 
In claim 3, it is suggested to change “a control plant” in last line to ---said control plant--- for proper antecedent basis.
	In claim 4, it is suggested to change “a polypeptide” to ---said polypeptide—in lines 2-3 for proper antecedent basis.
	In claim 4, it is suggested to change the recitation “a constitutive, inducible, tissue specific, diurnally regulated, tissue enhanced, and cell specific promoter in lines 3-4 of the claim to ---a constitutive promoter, an inducible promoter, a tissue specific promoter, a diurnally regulated promoter, a tissue enhanced promoter, and a plant cell specific promoter--- for the clarity of claiming the members of the Markush Group.
	In claim 5, it is suggested to insert ---plant--- at the end of the claim for the 
In claim 5: it is suggested to insert, ---, and wherein said progeny, said propagule and said field crop plant comprises said recombinant DNA molecule--- at the end of the claim. 
In claims 17 and 19, it is suggested to change “protein” to ---polypeptide--- as recited in parent claim 1.
Appropriate action is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-3, 5-8 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) are directed to a plant comprising a recombinant DNA molecule comprising a polynucleotide of SEQ ID NO: 29 encoding a polypeptide of SEQ ID NO: 30 and wherein said plant has an enhanced trait (e.g. yield).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at the levels of generality (e.g. a plant with useful phenotype or enhanced trait).  The claimed plant, seed or plant progeny encompasses a naturally occurring construct comprising a nucleic acid (SEQ ID NO: 29) encoding SEQ ID NO: 30 (present naturally in corn plant), and operably linked to one or more control sequences capable of driving expression of the nucleic acid and further operably linked to a transcription termination sequence will be naturally present  or as cellular precursors thereof, and therefore does not constitute patentable product.  The recombinant DNA molecule present within the claimed plant, seed or progeny thereof, reads on naturally occurring DNA molecule from a corn plant which naturally comprises and expresses SEQ ID NO: 29 encoding SEQ ID NO: 30.  This reads on a product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally in the wild, and therefore do not constitute patentable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic plant with , does not reasonably provide enablement for (i) a nucleotide sequence with at least 90% identity to instant SEQ ID NO: 29; (ii) a nucleotide sequence encoding a protein with 90% identity to instant SEQ ID NO: 30; (iii) increasing nitrogen use efficiency and increasing water use efficiency upon overexpression of SEQ ID NO: 30 in the transgenic plant; (iv) phenotypes comprising decreasing and/or increasing (encompassed by the recitation “altered” in claim 3) anthocyanin content, canopy area, chlorophyll score, plant height, water applied or water content, nitrogen use efficiency or water use efficiency in a transformed plant overexpressing SEQ ID NO: 30; (v) increasing yield in a plant by a method that does not comprise transforming a plant with a DNA construct which comprises a recombinant DNA molecule comprising a heterologous promoter operably linked to a polynucleotide sequence encoding a protein as set forth in instant SEQ ID NO: 30.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims are broadly drawn to a plant comprising a recombinant DNA molecule comprising a polynucleotide encoding a polypeptide, wherein the polynucleotide comprises a polynucleotide sequence selected from the group consisting of: a nucleotide sequence with at least 90% identity to SEQ ID NO: 29; and a nucleotide sequence encoding a protein with at least 90% SEQ ID NO: 30; and wherein said plant has an enhanced trait as compared to a control plant, wherein said enhanced trait is selected from increased yield, increased nitrogen use efficiency, and increased water use efficiency as compared to a control plant, or wherein said plant with a phenotype selected from the group consisting of anthocyanin, 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors 
Claim 1 is directed to a nucleotide sequence having at least 90% sequence identity to SEQ ID NO: 29.  
Claim 16 is directed to a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 29.  
Claim 18 is directed to a nucleotide sequence having at least 99% sequence identity to SEQ ID NO: 29.  
Claim 1 is directed to a nucleotide sequence encoding a polypeptide having at least 90% sequence identity to SEQ ID NO: 30. 
Claim 17 is directed to a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 30. 
Claim 19 is directed to a nucleotide sequence encoding a polypeptide having at least 99% sequence identity to SEQ ID NO: 30. 
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (SEQ ID NO: 29) encoding the protein of SEQ ID NO: 30), in a method of producing transgenic corn plant and seeds.  The transgenic plants exhibited increased yield.  See pages 55-56, paragraphs [0187]-[0191], Table 11.  It is also noted that at page 40 of the specification, SEQ ID NO: 29 encoding SEQ ID NO: 30 is designated as unknown protein with Gene ID: TRDX3-15.  It is further noted that at page 65 (table 18), SEQ ID NO: 30 has Methyltransf_11 Pfam domain (amino acid positions 39-134)

Nucleic acid sequences having 90% identity to SEQ ID NO: 29 would encompass 78 random substitutions in the 789 nucleotide sequence long SEQ ID NO: 29.  This would encompass proteins having 78 random amino acid changes to the 262 amino acid long SEQ ID NO: 30.  This would encompass proteins having 70% identity to SEQ ID NO: 30.	
Making all possible single amino acid substitutions in an 262 amino acid long protein like that encoded by SEQ ID NO: 30 would require making and analyzing 19262 nucleic acid sequences; these proteins would have 99.61% identity to SEQ ID NO: 30.
Because nucleic acid sequences having 90% sequence identity to the 789 nucleotide sequence long SEQ ID NO: 29, and which would encode proteins with 78 random substitutions relative to SEQ ID NO: 30, many more than 19262 nucleic acid sequences would need to be made and analyzed.
Nucleic acid sequences having 95% identity to SEQ ID NO: 29 would encompass 39 random substitutions in the 789 nucleotide sequence long SEQ ID NO: 29.  This would encompass proteins having 39 random amino acid changes to the 262 amino acid long SEQ ID NO: 30.  This would encompass proteins having 85% identity to SEQ ID NO: 30.	
Making all possible single amino acid substitutions in an 262 amino acid long protein like that encoded by SEQ ID NO: 30 would require making and analyzing 19262 nucleic acid sequences; these proteins would have 99.61% identity to SEQ ID NO: 30.
Because nucleic acid sequences having 95% sequence identity to the 789 nucleotide sequence long SEQ ID NO: 29, and which would encode proteins with 39 random substitutions relative to SEQ ID NO: 30, many more than 19262 nucleic acid sequences would need to be made and analyzed.

Making all possible single amino acid substitutions in an 262 amino acid long protein like that encoded by SEQ ID NO: 30 would require making and analyzing 19262 nucleic acid sequences; these proteins would have 99.61% identity to SEQ ID NO: 30.
Because nucleic acid sequences having 99% sequence identity to the 789 nucleotide sequence long SEQ ID NO: 29, and which would encode proteins with 7 random substitutions relative to SEQ ID NO: 30, many more than 19262 nucleic acid sequences would need to be made and analyzed.
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding polypeptides having 90% sequence identity to instant SEQ ID NO: 30, and wherein said polypeptide results in instantly claimed characteristics in a plant.
Nucleic acid sequences having 90% sequence identity to the 262 amino acid long SEQ ID NO: 30 would encode proteins with 26 random amino acid substitutions relative to SEQ ID NO: 30.
Making all possible single amino acid substitutions in an 262 amino acid long protein like that encoded by SEQ ID NO: 30 would require making and analyzing 19262 nucleic acid sequences; these proteins would have 99.61% identity to SEQ ID NO: 30.
Because nucleic acid sequences encoding proteins with 90% sequence identity to the 262 amino acid long SEQ ID NO: 30 which would encode proteins with 26 amino acid substitutions relative to SEQ ID NO: 30, many more than 19262 nucleic acid sequences would need to be made and analyzed.
Nucleic acid sequences having 95% identity to SEQ ID NO: 30 would encompass 13 
Making all possible single amino acid substitutions in an 262 amino acid long protein like that encoded by SEQ ID NO: 30 would require making and analyzing 19262 nucleic acid sequences; these proteins would have 99.61% identity to SEQ ID NO: 30.
Because nucleic acid sequences encoding proteins with 95% sequence identity to the 262 amino acid long SEQ ID NO: 30 which would encode proteins with 13 amino acid substitutions relative to SEQ ID NO: 30, many more than 19262 nucleic acid sequences would need to be made and analyzed.
Likewise 99% identity to instant SEQ ID NO: 30 would encompass proteins having unspecified changes in at least 2 amino acids in the 262 amino acid long SEQ ID NO: 30.
The specification at page paragraph [0109], says:
“Degeneracy of the genetic code provides the possibility to substitute at least one base of the protein encoding sequence of a gene with a different base without causing the amino acid sequence of the polypeptide produced from the gene to be changed. When optimally aligned, homolog proteins, or their corresponding nucleotide sequences, have typically at least about 60% identity, in some instances at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 92%, at least about 94%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or even at least about 99.5% identity over the full length of a protein or its corresponding nucleotide sequence identified as being associated with imparting an enhanced trait or altered phenotype when expressed in plant cells. In one aspect of the disclosure homolog proteins have at least about 80%, at least about 85%, at least about 90%, at least about 92%, at least about 94%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or at least about 99.5% identity to a consensus amino acid sequence of proteins and homologs that can be built from sequences disclosed herein.”
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference st paragraph; page 248, right column, 2nd paragraph.  
Also, see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 30 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein, which upon expression in a plant produces instantly claimed phenotype.
Making amino acid substitutions in SEQ ID NO: 30 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 30.
Also, see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Applicant is reminded that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  
Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) 
Also see McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Also see Hanzawa et al. (PNAS, 102:7748-7753, 2005; see abstract) who teach that a single amino acid change in TFL1, a flowering gene in Arabidopsis is sufficient to convert its repressor function to FT activator function, and vice versa.
Assuming arguendo, SEQ ID NO: 30 is a methyl transferase, however it is important to note that neither the specification nor the art related to methyltransferases provide guidance on amino acids of SEQ ID NO: 30 that can be deleted, substituted, and/or added, without altering the methyltransferase activity and substrate specificity of the protein.  See for example, Gang et al. (The Plant Cell, 14:505-519, 2002; see abstract; page 513, figure 7) who teach that a single amino acid change in a plant o-methyltransferase resulted in difference in substrate specificity.  The mutant enzyme with single amino acid change exhibited opposite substrate preference relative to its native enzyme.  Also see Schroder et al. (Phytochemistry, 59:1-8, 2002; see in particular, introduction, page 1, right column, line 9-12) who teach that functionally important residues and subunit interactions could not be deduced from the comparison of primary protein sequences of O-methyltransferases.
Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity would require undue experimentation.

Thus, extensive teachings are required for making nucleic acid sequences encoding proteins having 90% , 95% or 99% sequence identity to SEQ ID NO: 30 which would encompass proteins with large and unspecified amino acid substitutions relative to SEQ ID NO: 30.  These teachings are not provided for by the specification.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQ ID NO: 30.
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (SEQ ID NO: 29) encoding the protein of SEQ ID NO: 30), in a method of producing transgenic corn plant and seeds.  The transgenic plants exhibited increased yield.  See pages 55-56, paragraphs [0187]-[0191], Table 11.  It is also noted that at page 40 of the specification, SEQ ID NO: 29 encoding SEQ ID NO: 30 is designated as unknown protein with Gene ID: TRDX3-15.  It is also noted that at page 65 (table 18), SEQ ID NO: 30 has Methyltransf_11 Pfam domain (amino acid positions 39-134)
Neither the state of art nor the instant specification provide guidance on how to use instantly plant, plant part or seed derived thereof, lacking expression of a transgenic SEQ ID NO: 30 protein.
Neither the state of art nor the instant specification provide guidance on how to use instantly claimed plant that comprises “antisense expression or sense suppression” 
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how to use the instantly claimed plant that does not involve expression of SEQ ID NO: 30 protein in a plant as encompassed by the breadth of claims. 
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how to use practice the instantly claimed product that comprises “antisense expression or sense suppression” of instant isolated polynucleotide in a plant as encompassed by the breadth of claims. 
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved characteristics as claimed, if such plants are even obtainable.
	See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
Claim 3 encompasses altering (increase and/or decrease) phenotypes such as anthocyanin, canopy area, chlorophyll score, plant height, water applied or water content in a plant that comprises a nucleotide sequence encoding SEQ ID NO: 30.
Claims 2 and 3 also encompasses increasing and/or decreasing nitrogen use efficiency, or water use efficiency in a plant comprising a nucleotide sequence encoding SEQ 
The specification, however teaches a method of making transgenic corn plant and seeds thereof by over-expressing SEQ ID NO: 29 encoding the protein of SEQ ID NO: 30.  The transgenic plants overexpressing SEQ ID NO: 30 exhibited increase in yield.  See Table 11 at page 56.
The specification does not provide any guidance how to use the claimed plant, plant part or seed derived thereof, comprising increasing and/or decreasing phenotypes like anthocyanin, canopy area, chlorophyll score, plant height, water applied, water content, nitrogen use efficiency or water use efficiency in a plant that comprises a nucleotide sequence encoding SEQ ID NO: 30.
The specification does not provide any guidance how to practice the claimed invention of decreasing phenotypes like nitrogen use efficiency or water use efficiency in a plant that comprises a nucleotide sequence encoding SEQ ID NO: 30.
In the absence of guidance, it would require undue experimentation to practice the claimed method for the full scope of the recitation “altering”.
Claims also encompass increasing claimed characteristics in a plant comprising using any process, comprising expressing a polynucleotide molecule encoding a polypeptide of SEQ ID NO: 30.  The specification provides guidance on making a transgenic plant by transforming and overexpressing a polynucleotide encoding SEQ ID NO: 30.  However, specification does not provide guidance on making said plant comprising overexpressing SEQ ID NO: 30 in any manner other than a process that comprises transforming a plant with SEQ ID NO: 29, which encodes SEQ, ID NO: 30.  The specification does not provide guidance on co-factors, or positive regulators of SEQ ID NO: 30 for example, that makes the endogenous gene to overexpress to produce SEQ ID NO: 30 polypeptide.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary 
In the absence of adequate guidance, undue experimentation would have been required by a skilled artisan to determine how to make and use the claimed product that comprises expression of a polynucleotide molecule encoding a polypeptide of SEQ ID NO: 30, without transforming the claimed plant cell, plant, plant part or seed derived thereof, with a polynucleotide encoding SEQ ID NO: 30.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with the claimed characteristics, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
7.	Claims 1-8, and 16-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a plant comprising a recombinant DNA molecule comprising a polynucleotide encoding a polypeptide, wherein the polynucleotide comprises a polynucleotide sequence selected from the group consisting of: a nucleotide sequence with at least 90% identity to SEQ ID NO: 29; and a nucleotide sequence encoding a protein with at least 90% SEQ ID NO: 30; and wherein said plant has an enhanced trait as compared to a control plant, wherein said enhanced trait is selected from increased yield, increased 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claim 1 is directed to a nucleotide sequence having at least 90% sequence identity to SEQ ID NO: 29.  
Claim 16 is directed to a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 29.  
Claim 18 is directed to a nucleotide sequence having at least 99% sequence identity to SEQ ID NO: 29.  
Claim 1 is directed to a nucleotide sequence encoding a polypeptide having at least 90% sequence identity to SEQ ID NO: 30. 
Claim 17 is directed to a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 30. 
Claim 19 is directed to a nucleotide sequence encoding a polypeptide having at least 99% sequence identity to SEQ ID NO: 30. 
The instant specification, however, only describes structure of a nucleotide sequence (SEQ ID NO: 29) encoding the protein of SEQ ID NO: 30) and its function in improved yield upon overexpression in a transgenic maize plant.  See pages 55-56, paragraphs [0187]-[0191], Table 11.  It is also noted that at page 40 of the specification, SEQ ID NO: 29 encoding SEQ ID NO: 30 is designated as unknown protein with Gene ID: TRDX3-15.  It is also noted that at page 65 (table 18), SEQ ID NO: 30 has Methyltransf_11 Pfam domain (amino acid positions 39-134).

The specification fails to describe representative structures as encompassed by the breadth and scope of instantly claimed plants or parts derived thereof.  Thus, their instantly claimed function (e.g. enhanced trait of increase in yield) is either unknown or unpredictable. 
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of SEQ ID NO: 30 encoded by SEQ ID NO: 29.  Applicant’s broadly claimed genus encompasses structures whose function is unrelated to the instantly claimed SEQ ID NO: 29 encoding SEQ ID NO: 30.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 29 and 30 are insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Rosa et al. (US Patent Publication No. US 2009/0087878 A9; Published April 2, 2009).
La Rosa et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a recombinant DNA molecule comprising a plant transformation vector, comprising an expression cassette (same as genetic construct) which comprises a nucleic acid sequence of SEQ ID NO: 72176 encoding a polypeptide of SEQ ID NO: 256839, wherein said SEQ ID NO: 72176  has 99.7% identity to instant SEQ ID NO: 29 and said polypeptide of SEQ ID NO: 256839 having 100% sequence identity to instant SEQ ID NO: 30.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a heterologous promoter (same as regulatory sequence which is inherently capable of causing transcription in a plant cell, and wherein said promoter is either constitutive (35S CaMV) or  tissue (seed) specific.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses regenerating and growing a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence Brassicaceae), corn or rice (Poaceae) comprising said genetic construct.  The reference further discloses selecting transgenic plants with improved trait and crossing said selected plants with itself or wild type plants using breeding method steps to produce transgenic progeny and transgenic seeds derived thereof.  See in particular, claims paragraphs [0008] – [0116]; examples 1-2; claims.
La Rosa et al. do not explicitly disclose increase in yield or biomass content in their transgenic plant, such properties would be inherent to the over-expression of SEQ ID NO: 256839 protein in La Rosa et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that instantly claimed transgenic plant is structurally identical to the transgenic plant of La Rosa et al.  The improved plant characteristics (yield or biomass) are inherent to the expression of SEQ ID NO: 256839  polypeptide in La Rosa et al. transgenic plant.
It may be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01.
. 
9.	Claims 1-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin et al. (US Patent Publication No. US 2011/0214199 A1, Published September 1, 2011). 
Coffin et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a recombinant DNA molecule comprising a plant transformation vector, comprising an expression cassette (same as genetic construct) which comprises a nucleic acid sequence of SEQ ID NO: 525 encoding a polypeptide of SEQ ID NO: 1284, wherein said SEQ ID NO: 525  has 99.7% identity to instant SEQ ID NO: 29 and said polypeptide of SEQ ID NO: 256839 having 100% sequence identity to instant SEQ ID NO: 30.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a heterologous promoter (same as regulatory sequence which is inherently capable of causing transcription in a plant cell, and wherein said promoter is either constitutive (35S CaMV) or  tissue (seed) specific.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses regenerating and growing a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide taught in the reference.  The reference also discloses producing transgenic seeds and transgenic progenies from said transgenic plant.  The reference also discloses transgenic plant cell or plant of soybean (dicot, family Brassicaceae), corn or rice (Poaceae) comprising said genetic construct.  The reference further discloses selecting transgenic plants with improved traits, and crossing said selected plants with itself or wild type plants using breeding method steps to produce transgenic progeny and transgenic 
Coffin et al. do not explicitly disclose increase in yield or biomass content in their transgenic plant, such properties would be inherent to the over-expression of SEQ ID NO: 1284 protein in Coffin et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that instantly claimed transgenic plant is structurally identical to the transgenic plant of Coffin et al.  The improved plant characteristics (yield or biomass) are inherent to the expression of SEQ ID NO: 1284 polypeptide in Coffin et al. transgenic plant.
It may be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01.
Accordingly, Coffin et al. anticipated the claimed invention. 
10.	Claims 1-8, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalic et al. (US Patent Publication No. US2007/0271633 A9, Published November 22, 2007). 
Kovalic et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a recombinant DNA molecule comprising a plant Brassicaceae), corn or rice (Poaceae) comprising said genetic construct.  The reference further discloses selecting transgenic plants with increased improved trait and crossing said selected plants with itself or wild type plants using breeding me,thod steps to produce transgenic progeny and transgenic seeds derived thereof.  See in particular, claims paragraphs [0005] – [0103]; examples 1-2; claims.
Kovalic et al. do not explicitly disclose increase in yield or biomass content in their transgenic plant, such properties would be inherent to the over-expression of SEQ ID NO: 42157 protein in Kovalic et al transgenic plant, unless the Applicant provides evidence to the contrary.  

It may be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01.
Accordingly, Kovalic et al. anticipated the claimed invention. 
Conclusions
11.	Claims 1-8 and 16-19 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663